Appellate Case: 21-2067        Document: 010110634660    Date Filed: 01/20/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 20, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 21-2067
                                                    (D.C. No. 1:19-CR-01204-JB-1)
 IVAN ALLEN,                                                   (D. N.M.)

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and PHILLIPS, Circuit Judges.
                   _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Ivan Allen’s plea agreement pursuant to United States v. Hahn,

 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam), and 10th Cir. R. 27.3(a)(1)(c).

 Exercising jurisdiction under 28 U.S.C. § 1291, we grant the motion and dismiss the

 appeal.

       Mr. Allen pleaded guilty to two counts of assaulting a federal officer involving

 physical contact. As part of the plea agreement, he waived his right to appeal his

 conviction and any sentence within the statutory maximum. Both by signing the


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2067    Document: 010110634660         Date Filed: 01/20/2022    Page: 2



 written plea agreement and in his responses to the court’s questions at the change of

 plea hearing, Mr. Allen acknowledged that he was entering his plea knowingly and

 voluntarily and that he understood its consequences, including the possible sentences

 and the appeal waiver. The court accepted the plea and sentenced Mr. Allen to 21

 months’ imprisonment. Despite receiving a sentence well below the statutory eight-

 year maximum, see 18 U.S.C. § 111(a), he filed a notice of appeal. His docketing

 statement indicates that he intended to challenge the validity of his guilty plea, the

 validity and enforceability of the appeal waiver, and the reasonableness of his

 sentence.

       In response to the government’s motion to enforce the appeal waiver,

 Mr. Allen’s counsel cited Anders v. California, 386 U.S. 738, 744 (1967), and stated

 that Mr. Allen has no non-frivolous argument against enforcement of his appeal

 waiver. Counsel also requested permission to withdraw from representing Mr. Allen.

 See id. We gave Mr. Allen an opportunity to file a pro se response to the motion to

 enforce, but he has not done so.

       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the waiver, whether the waiver was knowing and voluntary, and whether

 enforcing it would result in a miscarriage of justice. Hahn, 359 F.3d at 1325.

 Having reviewed the proceedings in accordance with our obligation under Anders,

 see 386 U.S. at 744, we conclude that the Hahn factors have been met and that there

 is no non-frivolous argument to make against enforcing the appeal waiver.



                                             2
Appellate Case: 21-2067   Document: 010110634660      Date Filed: 01/20/2022   Page: 3



       Accordingly, we grant the government’s motion to enforce Mr. Allen’s appeal

 waiver and dismiss this appeal. We also grant defense counsel’s motion to withdraw.


                                          Entered for the Court
                                          Per Curiam




                                          3